Citation Nr: 0108886	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the full amount of $150,000 received in a settlement 
under the Federal Tort Claims Act (FTCA) of 1948 should be 
offset against the dependent and indemnity compensation (DIC) 
benefits payable to the appellant under 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  He was held as a prisoner of war of the German 
Government from November 1944 to May 1945.  He died in May 
1991, and the appellant is his widow.  This appeal arises 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA), New Orleans, Louisiana, regional 
office (RO).

In May 1999, the Board of Veterans' Appeals (Board) remanded 
the claim for additional development.


FINDINGS OF FACT

1.  The veteran died in May 1991; the death certificate 
indicated that the cause was pneumonia as a result of chronic 
obstructive pulmonary disease; medical evidence of record 
indicated that the veteran's surgery in 1982 had been 
improper and that the lack of follow-up following the surgery 
contributed to the deterioration of his health and his 
eventual death.

2.  Following the veteran's death, the appellant filed a 
claim against the United States of America under the FTCA.

3.  In August 1996, a settlement agreement was filed in the 
United States District Court for the Western District of 
Louisiana, and the tort claim was dismissed.  The named 
plaintiffs were the appellant, and her three children, R. M., 
J. F., and M. D.  Each of the plaintiffs signed the 
settlement, which provided for monetary damages totaling 
$275,000.00, with court and attorneys expenses to be covered 
by the plaintiffs.

4.  A November 1996 settlement disbursement agreement signed 
by the appellant shows that her share of the agreement (55%) 
was $150,000.  Appellant received a check in the amount of 
$110,622.01, from her attorney, which represented her share 
less 55% of the fees and expenses of the suit.

5.  The amount awarded the appellant as her portion, pursuant 
to the November 1996 FTCA settlement agreement, was 
distributed to her in an individual capacity.

6.  In June 1991 the appellant filed a claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.  By rating action 
dated in January 1997, the RO granted DIC benefits based on 
38 U.S.C.A. § 1151 entitlement due to the veteran's death 
resulting from VA hospitalization or treatment.  

7.  In June 1997, the RO informed the appellant that the DIC 
benefits were subject to offset of the entire amount of the 
tort claim settlement amount of $150,000, as VA laws and 
regulations prohibited duplication of benefits.


CONCLUSION OF LAW

The appellant's DIC benefits awarded pursuant to 38 U.S.C.A. 
§ 1151 are subject to offset in the amount of $150,000 
against her Federal Tort Claims Act settlement award, 
received in 1996, and the RO's offset of these benefits is 
proper.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.800(a)(2) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue in this case is whether the RO properly determined 
that the full amount of $150,000 received in settlement of 
her FTCA claim should be offset against her award of 38 
U.S.C.A. § 1151 DIC benefits.

The veteran was not service-connected for any pulmonary 
disability during his lifetime.  He was seen with a left 
upper lobe lesion and underwent a left lobectomy in February 
1982 at the VA Medical Center in New Orleans, Louisiana.  The 
veteran died in May 1991, and the death certificate indicated 
that the cause was pneumonia as a result of chronic 
obstructive pulmonary disease.  Medical evidence of record 
indicated that the veteran's surgery in 1982 had been 
improper and that the lack of follow-up following the surgery 
contributed to the deterioration of his health and his 
eventual death.

Following the veteran's death, the appellant filed a claim 
against the United States of America under the FTCA, 28 
U.S.C.A. §§ 1346(b), 2671, 2675.

In August 1996, a settlement agreement was filed in the 
United States District Court for the Western District of 
Louisiana, and the tort claim was dismissed.  The named 
plaintiffs were the appellant, and her three children, R. M., 
J. F., and M. D.  Each of the plaintiffs signed the 
settlement, which provided for monetary damages totaling 
$275,000, with court and attorneys expenses to be covered by 
the plaintiffs.

A November 1996 settlement disbursement agreement indicated 
that the appellant's share of the agreement (55%) was 
$150,000.  Appellant received a check in the amount of 
$110,622.01, from her attorney, which represented her share 
less 55% of the fees and expenses of the suit.  

In June 1991 the appellant filed a claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1151.  By rating action 
dated in January 1997, the RO granted DIC benefits based on 
38 U.S.C.A. § 1151 entitlement due to the veteran's death 
resulting from VA hospitalization or treatment.  By letter 
dated in June 1997, the RO informed the appellant that such 
was subject to offset of the entire amount of the tort claim 
settlement amount of $150,000, as VA laws and regulations 
prohibited duplication of benefits. 

A determination that a veteran's death is as if service-
connected, under 38 U.S.C.A. § 1151, entitles a surviving 
spouse to DIC benefits under 38 U.S.C.A. §§ 1310, 1311 (West 
1991).  However, section 1151 additionally provides that 
"[w]here an individual is . . . awarded a judgment against 
the United States in a civil action brought pursuant to 
section 1346(b) of title 28, or . . . enters into a 
settlement or compromise under section 2672 or 2677 of title 
28 by reason of a . . . death treated pursuant to this 
section as if it were service- connected, then no benefits 
shall be paid to such individual for any month beginning 
after the date such judgment, settlement, or compromise 
becomes final until the aggregate amount of benefits which 
would be paid but for this sentence equals the total amount 
included in such judgment, settlement or compromise."  Id.  
The Board notes that 38 U.S.C.A. § 1151 has been amended, 
effective Oct. 1, 1997, by Pub. Law 104-204, § 422(a).  
However, section 1151(b) of the amended statute remains 
substantially identical to that portion of current law cited 
above.  The provisions of 38 U.S.C.A. § 1151 are implemented 
by 38 C.F.R. § 3.800(a)(2) (West 1991).

It is provided at 38 C.F.R. § 3.800(a)(2) that:

Where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. 1346(b), or enters into a settlement or 
compromise on or after December 1, 1962, under 28 U.S.C. 2672 
or 2677, by reason of disability...within the purview of this 
section [i.e., 38 U.S.C.A. § 1151], no compensation...shall 
be paid to such person for any month beginning after the date 
such...settlement, or compromise on account of any such 
disability...becomes final until the total amount of benefits 
which would be paid except for this provision equals the 
total amount included in such...settlement, or compromise. 
(Emphasis added).

Offset of FTCA damages against DIC payments under section 
1151 was specifically addressed by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in the case of Neal v. Derwinski, 2 Vet. App. 
296 (1992).  In Neal, the veteran's widow filed an FTCA claim 
in her capacity as administratrix of the veteran's estate, 
alleging his wrongful death and personal injuries as a result 
of treatment received at a VA Medical Center.  The proceeds 
of settlement were distributed to various parties including 
the appellant and there was an allocation of attorney's fees.  
The Court affirmed a Board decision that held that only the 
portion of the settlement which compensated the widow for her 
individual injury could be offset against her DIC (not, i.e., 
the portion awarded in compensation for the veteran's pain 
and suffering prior to his death).  The Court emphasized the 
distinction between an individual acting as representative or 
executor of an estate, and an individual acting in his or her 
own capacity, noting "[i]f she represented herself solely, 
the entire amount recovered would necessarily be offset 
against her DIC payments.  If, however, she represented the 
estate alone, offset would not be necessary since the estate, 
not appellant, entered into the settlement."  Neal, 2 Vet. 
App. at 298-299.

In this case, review of the record establishes that the full 
amount of the $150,000 payable to the appellant as a result 
of the settlement was for the purpose of compensating her 
economic loss, loss of society and pain and suffering, etc. 
in her individual capacity.  In this regard, the Board notes 
that the VA General Counsel has held that where, as here, it 
has been determined that a settlement agreement was entered 
into pursuant to a claim under the FTCA by an appellant in 
her own right and not as a representative for others, the 
amount is to be offset by the entire amount of the settlement 
proceeds, including the amount of attorney fees paid out of 
such proceeds.  See VAOPGCPREC 7-94 (March 1, 1994).

In summary, the Board is bound by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  The 
facts show that the FTCA settlement was distributed to the 
appellant in an individual capacity.  As such, there is 
simply no legal authority to restore payment of the 
appellant's DIC benefits, and the Board finds that the 
appellant's DIC benefits awarded pursuant to 38 U.S.C.A. § 
1151 are subject to offset in the amount of $150,000 against 
her FTCA settlement award, received in 1996, and that the 
RO's offset of these benefits was proper.  Where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal as to this issue must fail.

The appellant's accredited representative has requested that 
the case be remanded again to the RO for the development 
requested earlier by the Board.  However, because of the 
settlement, there is no litigation file to be obtained from 
the Office of the U. S. Attorney or from VA's Office of 
Regional Counsel.  However, the Regional Counsel provided 
directly to the Board documents consisting of the Stipulation 
Compromise Settlement reached by the parties in August 1996, 
which was already of record.  As noted, this document, along 
with the settlement disbursement agreement signed by the 
appellant, shows the amount of the settlement received by the 
appellant and indicates that she received this amount in an 
individual capacity.  There is no evidence of record 
indicating that the appellant was acting on behalf of the 
veteran's estate or in other than an individual capacity, and 
thus the law, as stated above, requires that the full amount 
be offset.  See VAOPGPREC 7I-94 (March 1, 1994).


ORDER

The full amount of $150,000 received in a settlement under 
the Federal Tort Claims Act (FTCA) of 1948 was properly 
offset against the dependent and indemnity compensation (DIC) 
benefits payable to the appellant under 38 U.S.C.A. § 1151 
(West 1991).



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

